01/28/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0378



                            No. DA 20-0378

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KEITH CHARLES BAYLOR,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including March 5, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   January 28 2021